NUMBER 13-19-00062-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


LARRY MARK POLSKY, ESQ.,                                                  Appellant,

                                          v.

SHERIFF OMAR LUCIO AND CAMERON COUNTY,                                    Appellees.


                   On appeal from the 445th District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION

             Before Justices Benavides, Longoria, and Perkes
                 Memorandum Opinion by Justice Perkes

      Appellant Larry Mark Polsky, Esq. appeals from the denial of his application for a

sexually oriented business (SOB) permit. He contends that his application should have

been granted because the public beach within 1,500 feet of his property is not a “public
park” as the term is defined by appellee Cameron County’s SOB regulations. Polsky also

challenges the district court’s implied finding in the judgment that appellee Sheriff Omar

Lucio was not a proper party.

       First, however, the parties dispute whether it was appropriate for the district court

to review the Cameron County Commissioners Court’s decision for an abuse of

discretion. Because we agree with Polsky that the substantial evidence rule is the correct

legal standard, we reverse and remand to the district court to consider Polsky’s appeal

under the appropriate standard of review.

                                   I.     BACKGROUND

       Chapter 243 of the Texas Local Government Code delegates legislative authority

to local governments to regulate SOBs. TEX. GOV’T CODE ANN. § 243.003(a); Ex parte

Smalley, 156 S.W.3d 608, 610 (Tex. App.—Dallas 2004, pet. denied). Pursuant to its

authority to prohibit SOBs within a certain distance of a specified land use, see TEX. GOV’T

CODE ANN. § 243.006(a)(2), Cameron County promulgated, among others, a regulation

prohibiting SOBs within 1,500 feet of a “public park,” defined by the regulations as “any

tract of land dedicated for public use and accessible to the general public for recreational

purposes, including locations owned by non-profit organizations that provide educational

and recreational facilities but not including public roads, walkways, easements, and rights

of way.” Cameron County, Tex., Regulations for Sexually-Oriented Businesses Operating

within Unincorporated Areas of the County §§ V(gg), X(k)(4)(i) (Dec. 21, 2004) (County

SOB Regulations).


                                             2
        Polsky purchased three lots in the unincorporated area of the County on South

Padre Island. It is undisputed that Polsky’s property is within 1,500 feet of a public beach

that crosses four privately owned lots and borders on the Gulf of Mexico. 1 In 2016, Polsky

filed an application with Sheriff Lucio to operate a topless bar on his property. See County

SOB Regulations § X(a) (requiring applications to be filed with the Cameron County

Sheriff).

        The Cameron County Commissioners Court held a public hearing on Polsky’s

application after receiving objections from property owners and City of South Padre Island

officials. See County SOB Regulations § XIII. Based on the Commissioners Court’s

finding that “[t]he public beach, which is within 1,500 feet of Mr. Polsky’s property is a

public park, not owned by Cameron County but dedicated to public use by dedication and

implication and used for recreation, swimming, fishing, sunbathing and family uses since

time immemorial,” Sheriff Lucio denied the application. 2 Pursuant to the County’s SOB

Regulations, Polsky appealed that decision to the Commissioners Court. See County

SOB Regulations § XVI(b). After presiding over a contested evidentiary hearing between



        1 Gulf Coast public beaches consist of the area from the line of mean low tide to the line of

vegetation. Severance v. Patterson, 370 S.W.3d 705, 714 (Tex. 2012) (citing TEX. NAT. RES. CODE ANN.
§ 61.001(8)). The area from mean low tide to mean high tide is known as the “wet beach” while the area
from mean high tide to the vegetation line is known as the “dry beach.” Id. The dry part of a public beach
can be State-owned but is often privately owned property on which a public easement has been established.
Id. at 715. Wet beaches, on the other hand, are owned by the State of Texas and “constitute[] public
property that is held in trust for the use and benefit of all the people.” Id. (quoting Lorino v. Crawford Packing
Co., 175 S.W.2d 410, 413 (Tex. 1943)).
        2Although the County generally delegated authority to Sheriff Lucio to administer, investigate, and
approve or deny applications, in this case, because the Commissioners Court held a public hearing and
issued written findings, the sheriff was required “to enforce the Court’s conclusion.” See County SOB
Regulations § XIII(g).
                                                        3
Polsky and Sherriff Lucio, the Commissioners Court upheld the denial of Polsky’s

application on the same ground. 3 See County SOB Regulations § XVI(d), (e).

        Consistent with chapter 243, Polsky sought judicial review of that decision in

district court. See TEX. LOC. GOV’T CODE ANN. § 243.007(c). In their brief to the district

court, the appellees framed the issue before the court as whether the Commissioners

Court abused its discretion in finding that Polsky’s properties were within 1,500 feet of a

public park as defined by the County’s SOB regulation. During the final hearing, the district

court asked the parties to advise it on the correct standard of review, and the appellees

responded that the district court should review the Commissioners Court’s findings for an

“abuse of discretion, which means that we must have acted arbitrarily, without guiding

principles, or that we’ve otherwise violated the law or the regulation.” When the district

court expressed doubts about the Commissioners Court’s finding, the appellees again

pointed to the standard of review, saying that “because of the standard of review, we

might not agree, and clearly Mr. Polsky doesn’t, but there is no showing here that [the

Commissioners Court] acted fraudulently, collusively, or even arbitrarily.”

        In announcing its decision in open court, the district court specifically referred to

the standard of review, saying the Commissioners Court decision did not constitute an

“abuse of discretion.” Likewise, in its judgment, the district court made a finding that that

“the proper standard of review of the decision of the Cameron County Commissioners




       3 The initial decision to deny Polsky’s application also cited his failure to notify interested property

owners as required by the County’s SOB Regulations. See County SOB Regulation § X(q). This defect was
subsequently cured, and the Commissioners Court’s decision was based solely on the public park issue.
                                                      4
Court is whether the Commissioners Court abused its discretion.” The judgment also

states that the court’s decision was “based on the evidence in the record, the argument

of counsel and consideration on an abuse of discretion standard of review.” Finally, the

judgment makes a finding that “the proper defendant is Cameron County.”

       This appeal ensued.

           II.    SUBSTANTIAL EVIDENCE IS THE CORRECT STANDARD OF REVIEW

       The parties disagree about the standard of review in this case. The County

maintains that the Commissioners Court’s decision should be reviewed for an abuse of

discretion while Polsky argues that the substantial evidence rule is the proper standard.

       Contrary to the County’s position, when cities and counties undertake the

regulation of SOBs, they do so in an administrative capacity, and as such, the denial of

an SOB permit is reviewed under the substantial evidence rule. A.H.D. Hous., Inc. v. City

of Houston, 316 S.W.3d 212, 217 (Tex. App.—Houston [14th Dist.] 2010, no pet.); City of

Arlington v. Centerfolds, Inc., 232 S.W.3d 238, 249–50 (Tex. App.—Fort Worth 2007, pet.

denied); Webworld Mktg. Grp. v. Thomas, 249 S.W.3d 19, 24–25 (Tex. App.—Houston

[1st Dist.] 2007, no pet.); cf. Lindsay v. Sterling, 690 S.W.2d 560, 562–63 (Tex. 1985)

(holding that county’s denial of application for alcohol license was administrative in nature;

therefore, judicial review was subject to substantial evidence rule). Under this standard,

“an appellant bears the burden to prove that the findings, inferences, conclusions, and

decisions of the administrative agency are not supported by substantial evidence,”

defined as more than a scintilla, but less than a preponderance. Fox v. Medina, 848
S.W.2d 866, 871 (Tex. App.—Corpus Christi–Edinburg 1993, no writ) (citing Tex. Health
                                       5
Facilities Comm’n v. Charter Medical–Dall., 665 S.W.2d 446, 452–53 (Tex. 1984)). “The

true test is not whether the agency reached the correct conclusion, but whether some

reasonable basis exists in the record for the action taken by the agency.” City of El Paso

v. Pub. Util. Comm’n of Tex., 883 S.W.2d 179,185 (Tex. 1994). Whether an administrative

body’s findings, inferences, conclusions, and decision are supported by substantial

evidence is a question of law subject to de novo review. Tex. State Bd. of Dental Exam’rs

v. Brown, 281 S.W.3d 692, 701 (Tex. App.—Corpus Christi–Edinburg 2009, pet. denied)

(citing Montgomery Indep. Sch. Dist. v. Davis, 34 S.W.3d 559, 562 (Tex. 2000)). In this

case, the trial court should have reviewed the evidentiary record to determine if

substantial evidence supported the Commissioners Court’s finding that the public beach

within 1,500 feet of Polsky’s property is a “public park” as that term is defined by the

County’s SOB regulations. See A.H.D. Hous., 316 S.W.3d at 217; Centerfolds, 232
S.W.3d at 249–50; Webworld, 249 S.W.3d at 24–25.

      Generally, when a reviewing court applies the wrong legal standard, the judgment

should be reversed and the cause remanded to that court for further consideration under

the correct standard. Andrews County v. Sierra Club, 463 S.W.3d 867, 867 (Tex. 2015)

(per curiam); Jaffe Aircraft Corp. v. Carr, 867 S.W.2d 27, 29 (Tex. 1993). The same holds

true when judicial review of an administrative decision is conducted under an incorrect

legal standard. Tex. Dep’t of Transp. v. Jones Bros. Dirt & Paving Contractors, Inc., 92
S.W.3d 477, 485 (Tex. 2002) (reversing court of appeals judgment and remanding to

district court for review of ALJ’s decision under correct legal standard). Accordingly,

without reaching the merits of the appeal, we reverse the district court’s judgment and
                                           6
remand the case to the district court to consider Polsky’s appeal under the correct legal

standard.

                               III.    SHERIFF LUCIO IS A PROPER PARTY

        Polsky also contends that the district court erred by dismissing Sheriff Lucio as an

improper party. 4 We agree.

        “[A]ll persons who have or claim a direct interest in the object and subject matter

of the suit and whose interests will necessarily be affected by any judgment that may be

rendered therein, are not only proper parties, but are necessary and indispensable

parties.” Scott v. Graham, 292 S.W.2d 324, 327 (Tex. 1956). In this case, the County

designated “the Cameron County Sheriff, through his authorized agents, to investigate,

approve, deny, issue, attach conditions to, suspend and revoke Sexually-Oriented

Business Permits.” County SOB Regulations § II(a). Accordingly, Polsky submitted his

SOB application to Sheriff Lucio, and, after denying his application, Sheriff Lucio

appeared at the contested evidentiary hearing before Commissioners Court and

defended his denial of Polsky’s application. 5 See County SOB Regulations § XVI(d) (“At

the hearing at which the appeal is considered, the affected party and Sheriff shall have

the right to present evidence, call witnesses, and present arguments and authorities.”). In




        4 Although there is no express language in the judgment dismissing Sheriff Lucio from the appeal,

both parties treat the district court’s finding that “the proper defendant is Cameron County” as an implied
dismissal of Sheriff Lucio.
        5   Sheriff Lucio designated one of his deputies to represent him at the hearing.
                                                      7
other words, as the adverse party in that proceeding, Sheriff Lucio necessarily has an

“interest in the subject matter and outcome of the suit.” 6 See id.

       Moreover, from a procedural standpoint, the County’s regulatory scheme requires

that Sheriff Lucio remain a party until this case becomes final. For example, if this case

were remanded to Commissioners Court, Sheriff Lucio would resume his defense of

denying Polsky’s application. See County SOB Regulations § XVI(d). Therefore, the

district court erred by dismissing Sheriff Lucio as an improper party.

                                       IV.     CONCLUSION

       The judgment is reversed, and the case is remanded to the district court.


                                                                      GREGORY T. PERKES
                                                                      Justice

Delivered and filed the 24th
day of September, 2020.




       6  Indeed, as one of the commissioners acknowledged during the hearing, “[Polsky’s] argument is
against the Sheriff’s office.”
                                                  8